                  Case 21-13797-SMG           Doc 132      Filed 05/21/21      Page 1 of 5




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

    In re:                                               Case No. 21-13797-BKC-SMG

    LIBERTY POWER HOLDINGS, LLC,                         Chapter 11

              Debtor.
    ____________________________________/

         ASSIGNEE’S LIMITED OBJECTION TO DEBTOR’S SALE PROCEDURES

             Now comes Philip J. Von Kahle, as Assignee (the “Assignee”) in the Assignment for the

Benefit of Creditors of Liberty Power Corp., LLC (“LPC”),1 and files his Limited Objection to

Debtor’s Expedited Motion for the Entry of an Order (1) Approving Competitive Bidding

Procedures for the Sale of Substantially All of the Debtor’s Assets; (2) Scheduling Dates to

Conduct Auction and Sale Hearing; (3) Approving the Form and Manner of Notices; (4)

Approving the Sale of Substantially All of the Debtor’s Assets Free and Clear of All Liens, Claims,

Encumbrances and Interests; (5) Approving Assumption and Assignment Procedures for

Executory Contracts; and (6) Granting Related Relief (ECF No. 98) (the “Sale Procedures

Motion”), and in support states as follows:

             1.     LPC files this limited objection on the basis that it is not clear what assets are being

sold, and has concerns that the posture of this case, in which LPC has been ordered to allow the

Debtor access and use of LPC’s property and assets, could give the impression that LPC’s assets

are to be included in the sale.

             2.     On April 20, 2021 (the “Petition Date”), Liberty Power Holdings, LLC (the

“Debtor”) filed a voluntary petition for relief pursuant to Chapter 11 of Title 11 of the U.S. Code.


1
 On May 19, 2021, the Assignee commenced the case styled In re the Assignment for the Benefit of
Creditors of Liberty Power Corp., LLC, Case No. CACE-21-010056, pending in the Seventeenth Judicial
Circuit, in and for Broward County, Florida (the “Assignment Case”).


00667345.DOCX 3
                  Case 21-13797-SMG        Doc 132     Filed 05/21/21    Page 2 of 5




           3.     Since filing its petition, the Debtor has filed two requests for extension of the

deadline to file its schedules. See, ECF Nos. 65, 94. Under the second request, which has not yet

been granted, the Debtor proposes to extend the deadline to file its schedules until June 22, 2021,

7 days prior to the rescheduled 341 meeting.

           4.     The Sale Procedures Motion provides little information on what assets the Debtor

is purporting to sell, defining the “Assets” as: “including without limitation, retail customer

contracts and associated receivables,” and further noting that certain of the assets belong to one or

more of its wholly owned subsidiaries. Sale Procedures Motion, ¶ 8, and FN 1.

           5.     Despite the description of the “Assets” to be intangible in nature, the Sale

Procedures Motion contemplates the Debtor providing interested parties with an “on-site

inspection of the Assets and such other matters which a Potential Bidder may request and as to

which the CRO, in his sole discretion may agree.” Sale Procedures Motion, Exhibit 1, page 2.

           6.     While the Assignee has no objection to the Debtor providing interested buyers with

an onsite inspection of its own assets for purposes of due diligence and sale, the Assignee objects

to any inspections, due diligence, or sale involving LPC’s assets and property absent express

agreement from the Assignee.

           7.     The Debtor’s operations occur on-site at LPC’s premises, using property and

equipment belonging to LPC, and on platforms and systems developed and owned by LPC. As

such, the Assignee is concerned about buyer confusion with regard to what assets are, and are not,

for sale.

           8.     The Assignee objects to the Sale Procedures Motion to the extent the Debtor

purports or intends to include any LPC assets in the sale. To that end, the Assignee requests

clarification of what assets will be, and will not be, included in the proposed sale.



00667345.DOCX 3                                    2
                  Case 21-13797-SMG       Doc 132      Filed 05/21/21     Page 3 of 5




           9.     Since his recent appointment, the Assignee has opened a dialogue with the Debtor

and hopes to come to an agreement as to the matters set forth herein, but files this Limited

Objection to reserve his rights with respect to the scope of the proposed sale.

           10.    The Assignee reserves the right to amend or supplement this Limited Objection as

additional information becomes available.

           WHEREFORE, Philip J. Von Kahle, as Assignee in the Assignment for the Benefit of

Creditors of Liberty Power Corp., LLC, respectfully requests this Court enter an order: (i)

sustaining this limited objection; (ii) directing the Debtor to identify the assets to be included in,

and excluded from, the sale; (iii) clarifying that LPC’s assets will not be included in the sale or the

sale process absent the express agreement of the Assignee; and (iv) granting any other and further

relief the Court deems just and proper.

                                               Respectfully submitted,

                                               BAST AMRON LLP
                                               Counsel for Philip J. von Kahle as Assignee for
                                               Liberty Power Corp., LLC
                                               SunTrust International Center
                                               One Southeast Third Ave., Suite 1400
                                               Miami, Florida 33131
                                               Telephone: 305.379.7904
                                               Facsimile: 305.379.7905
                                               Email: jbast@bastamron.com
                                               Email: dquick@bastamron.com

                                               By: /s/ Dana R. Quick
                                                  Jeffrey P. Bast (FBN 996343)
                                                  Dana R. Quick (FBN 074402)




00667345.DOCX 3                                   3
                  Case 21-13797-SMG       Doc 132     Filed 05/21/21      Page 4 of 5




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via
CM/ECF to all parties registered to receive such service in this case and via U.S. Mail to the parties
listed below on May 21, 2021.

                                               By: /s/ Dana R. Quick
                                                     Dana R. Quick, Esq.

VIA CM/ECF
 Scott Andron      sandron@broward.org, swulfekuhle@broward.org
 Stephen J Bagge sbagge@baggelaw.com
 Paul J. Battista         pbattista@gjb-law.com, gjbecf@gjb-law.com; chopkins@gjb-
   law.com; jzamora@gjb-law.com; gjbecf@ecf.courtdrive.com; vlambdin@gjb-law.com
 Jason B Binford jason.binford@oag.texas.gov
 Albert A Ciardi aciardi@ciardilaw.com, sfrizlen@ciardilaw.com; dtorres@ciardilaw.com
 Jonathan F Dinerstein jonathan.dinerstein@mass.gov
 Alexandra A Fahringer afahringer@schnader.com
 Robert C Folland rob.folland@btlaw.com, courtney.dunham@btlaw.com
 Mariaelena Gayo-Guitian mguitian@gjb-law.com, gjbecf@gjb-law.com; vlambdin@gjb-
   law.com; cesser@gjb-law.com; chopkins@gjb-law.com; gjbecf@ecf.courtdrive.com
 Eric Goldstein           egoldstein@goodwin.com,               bankruptcy@goodwin.com;
   bankruptcyparalegal@goodwin.com
 Daniel N Gonzalez        dgonzalez@melandbudwick.com,
   ltannenbaum@melandbudwick.com; mrbnefs@yahoo.com; gonzalez@ecf.courtdrive.com;
   ltannenbaum@ecf.courtdrive.com; phornia@ecf.courtdrive.com
 Jordi Guso jguso@bergersingerman.com,                     fsellers@bergersingerman.com;
   efile@bergersingerman.com; efile@ecf.inforuptcy.com
 Heather L Harmon         HHarmon@gjb-law.com, gjbecf@gjb-law.com; ecastellanos@gjb-
   law.com; gjbecf@ecf.courtdrive.com; jzamora@gjb-law.com
 Kevin M Lippman klippman@munsch.com
 Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
 Deborah M Perry dperry@munsch.com
 Ethan M Preston ep@eplaw.us
 Timothy J Reppucci       timothy.reppucci@mass.gov
 Abigail R Ryan abigail.ryan@oag.texas.gov
 J. Steven Wilkes steven.wilkes@usdoj.gov

VIA U.S. MAIL
 Bob Butler
 810 Seventh Avenue, Suite 4100
 New York, NY 10019




00667345.DOCX 3                                   4
                  Case 21-13797-SMG   Doc 132   Filed 05/21/21   Page 5 of 5




 Breton Leone-Quick
 One Financial Center
 Boston, MA 02111

 Abigail OBrient
 Century Plaza Towers
 2029 Century Park East, Suite 3100
 Los Angeles, CA 90067




00667345.DOCX 3                             5
